Citation Nr: 9915977	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  95-30 026	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Huntington, West Virginia



THE ISSUES

1.  Entitlement to service connection for a claimed hearing 
disability of the right ear.  

2.  Entitlement to an increased evaluation for the service-
connected residuals of a right biceps muscle injury, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased evaluation for the service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran had active military service from January 1953 to 
April 1975.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a January 1995 rating decision of the RO.  



FINDINGS OF FACT

1. The veteran is not shown to have a hearing disability 
involving the right ear for VA compensation purposes.  

2.  The veteran's service-connected residuals of a right 
biceps muscle injury is manifested by a two centimeters 
decrease in right upper arm circumference when compared to 
the left arm, and slight loss of strength.  No significant 
impairment of function has been shown.  

3.  The veteran failed to report for a scheduled VA 
examination of his PTSD without good cause; the examination 
was required to determine whether the veteran met the 
schedular criteria for an increased rating.  




CONCLUSIONS OF LAW

1.  The claim of service connection for hearing disability of 
the right ear must be denied by operation of law.  
38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.303, 3.385 (1998).  

2.  The criteria for the assignment of a rating in excess of 
10 percent for service-connected residuals of a right biceps 
muscle injury have not been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp 1998); 38 C.F.R. §§ 4.7, 4.40, 4.56, 
4.73 including Diagnostic Code 5305 (1998).  

3.  The claim for an increased rating for the service-
connected PTSD must be denied by operation of law.  
38 U.S.C.A. §§ 1155, 5107, 7104; 38 C.F.R. §§ 3.655, 4.132 
including Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.7, 
4.130 including Diagnostic Code 9411 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Service Connection for claimed hearing disability of the 
right ear.

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by wartime or peacetime service that is not the 
result of the veteran's own willful misconduct.  38 U.S.C.A. 
§ 1110, 1131 (West 1991).

38 C.F.R. § 3.385 provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1,000, 2,000, 3,000 or 4,000 
Hertz is 40 dB or greater; or when the auditory thresholds 
for at least three of frequencies of 500, 1,000, 2,000, 3,000 
or 4,000 Hertz are 26 dB or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  

A VA examination in April 1997 reveals that the veteran did 
not manifest a 26 dB or greater pure tone threshold in any 
frequency in the 500 to 4000 range, nor did he manifest a 
speech discrimination measurement below 94 percent in the 
right ear.

There is no audiological examination of record in which the 
veteran manifested speech discrimination percentages below 94 
percent or auditory thresholds of 26 dB or greater in three 
of the frequencies enumerated in 38 C.F.R. § 3.385.  Since 
the veteran is not shown to have a hearing disability of the 
right ear for VA compensation purposes, his claim must be 
denied by operation of law.  


II.  Increased rating claims 

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1998).  
When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review the recorded history of a disability should 
be conducted to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Therefore, although the Board has thoroughly 
reviewed all medical evidence of record, the Board will focus 
on the most recent medical findings regarding the current 
level of the veteran's residuals.


A.  Residuals of a Right Biceps Muscle Injury 

Service medical records reveal that the veteran sustained a 
partial rupture of the right biceps muscle while making a 
parachute jump in May 1968.  

A November 1979 rating decision granted service connection 
for the residuals of a right biceps muscle injury and 
assigned a noncompensable evaluation.  

In September 1994, the veteran applied for an increased 
rating.  

A VA examination was conducted in November 1994.  The veteran 
stated that he has some aching in the anterior aspect of his 
right biceps when he shoveled coal for a long time.  
Examination noted that the right biceps had been partially 
severed; and there was muscle bunching in the upper arm upon 
flexion of the biceps.  The veteran was noted to be right 
handed.  The right upper arm measured 2 centimeters less in 
circumference than the left.  Bilateral range of motion was 
flexion to 145 degrees and extension to zero degrees.  
Considerable bilateral arm strength was noted, with the right 
exhibiting slightly less strength.  The examiner stated that 
there was no evidence of muscle hernia or pain.  Old 
incomplete severance of the right biceps muscle was 
diagnosed.  

In June 1995, the veteran was hospitalized at a VA facility 
for alcohol detoxification.  The veteran stated that he 
severed his right biceps in 1968, and he denied muscle or 
joint pain, or extremity limitation of motion.  Physical 
examination of the extremities noted that his range of motion 
was good and strength was equal bilaterally.  

A VA examination was conducted in November 1997.  The veteran 
complained of chronic pain and tenderness to palpation of the 
right biceps.  Examination revealed grip strength to be 5/5.  
Bilaterally; upper extremities sensation was normal.  The 
right upper arm measured 2 centimeters less in circumference 
than the left.  Marked tenderness to palpation of the right 
biceps; the veteran recoiled when mild to moderate pressure 
was applied.  Color photographs showing the veteran's partial 
rupture of the right biceps was submitted in December 1997.  

A January 1998 RO decision granted an increased, 10 per cent, 
rating, effective from September 1994.

The veteran's GSW residuals of the upper left arm have been 
evaluated as 10 percent disabling under the criteria of DC 
5305, muscles of Group V.  The muscles of Group V encompass 
the flexor muscles of the elbow, i.e., the biceps, 
brachialis, and brachioradialis.  The functions affected are 
elbow supination and flexion of the elbow.  38 C.F.R. § 4.73, 
Diagnostic Code 5305.

This code section provides for a noncompensable evaluation 
for slight injury to the flexor muscles of the elbow.  A 10 
percent evaluation is to be assigned in cases where there is 
moderate disability; a 30 percent evaluation is warranted 
where there is moderately severe disability of the dominant 
arm, as in the veteran's case.

The factors to be considered in the evaluation of disability 
residual of healed wounds involving muscle groups due to 
gunshot or other trauma are found in 38 C.F.R. § 4.56.  Such 
muscle injuries are classified into four general categories, 
slight, moderate, moderately severe and severe.  The factors 
considered in evaluating the severity of a muscle injury are 
the velocity, trajectory, and size of the missile which 
influenced the wound, the extent of the initial injury, and 
duration of the hospitalization, the therapeutic measures 
required to treat the disability, and the current objective 
findings, such as evidence of damage to muscles, nerves and 
bones which result in pain, weakness, limited or excessive 
motion, shortening of extremities, scarring or loss of 
sensation.

Objective findings which support a slight disability include 
a simple wound, without debridement, infection or effects of 
laceration, and where the objective findings include a 
minimum scar, slight, if any evidence of fascial defect or of 
atrophy or of impaired tonus, and no significant impairment 
of function and no retained metallic fragments.  Objective 
findings which support a moderate disability rating include 
entrance and (if present) exit scars, small or linear, 
indicating short track of missile through muscle tissue, some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  Objective findings 
which support a moderately severe disability rating include 
entrance or exit scars indicating track of missile through 
one or more muscle groups, indications of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side, or tests of strength and 
endurance which demonstrate positive evidence of impairment 
when compared with the sound side.  38 C.F.R. § 4.56(d) 
(1998).

During the current appeal, sections of the VA Rating Schedule 
pertaining to muscle injuries were amended effective July 3, 
1997.  See 62 Fed. Reg. 30,235-240 (Jun. 3, 1997).  When the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply unless Congress provided otherwise.  See 
West, Karnas, supra.  In this case there is no significant 
difference between the old and new criteria in evaluating the 
veteran's service-connected right arm disability.  Therefore 
neither version can be said to be advantageous in comparison 
to the other.

Based upon the evidence of record, the present symptomatology 
more nearly approximates the criteria for a 10 percent rating 
for moderate impairment of the muscles of Group V, under 
Diagnostic Code 5305.  See 38 C.F.R. § 4.7.  While the 
veteran has complained of chronic pain and tenderness on his 
most recent VA examination, grip strength was 5/5 and right 
arm sensation was normal.  However, the veteran only 
complained of an ache in the right arm after heavy exertion 
on during the November 1994 VA examination.  In addition, he 
denied any right biceps problems during musculoskeletal 
examination in June 1995.  The November 1994 VA examination 
noted that the veteran had considerable bilateral arm 
strength with the right exhibiting slightly less strength, 
and range of motion of the right arm was normal.  Finally, 
the veteran has never sought treatment for the condition 
since separation from service.  Based on the foregoing, it is 
clear that the 10 percent rating currently assigned most 
closely defines the veteran's disability resulting from his 
service-connected residuals of a right biceps muscle injury, 
under Diagnostic Code 5305.

A higher rating under Code 5305 is also not warranted under 
the holding of the U.S. Court of Appeals for Veterans Claims 
(formerly the U.S. Court of Veterans Appeals) in DeLuca v. 
Brown, 8 Vet. App. 202 (1994).  While the veteran 
subjectively complained of chronic pain and tenderness to 
palpation on VA examination of July 1997, the objective 
examination findings during the course of the several VA 
examinations do not satisfy the requirements for a higher 
evaluation.  Specifically, on his most recent VA examination, 
grip strength was 5/5 and right arm sensation was normal.  
The veteran only complained of an ache in the right arm after 
heavy exertion during the November 1994 VA examination; and 
he denied any right biceps problems during musculoskeletal 
examination in June 1995.  The veteran's right arm strength 
during the November 1994 VA examination was noted to have 
been considerable, his right arm range of motion was normal, 
and the examiner concluded that there was no evidence of 
pain.  After careful consideration of the evidence of record, 
the Board is of the opinion that the presently assigned 
evaluation appropriately reflects the minimal degree of 
functional impairment objectively demonstrated.

The preponderance of the evidence is against the claim for an 
increased rating for residuals of a right biceps muscle 
injury.  Thus, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


B.  PTSD

In a statement received in April 1998, the veteran stated 
that his November 1997 VA examination did not reflect the 
severity of his PTSD.  The veteran was scheduled for a PTSD 
examination in June 1998; however, he failed to report for 
the examination.  When a claimant, without good cause, fails 
to report for a scheduled reexamination regarding a claim for 
an increased evaluation, the claim will be denied.  38 C.F.R. 
§ 3.655.  Some examples of good cause are the illness or 
hospitalization of the claimant, or the death of an immediate 
family member.  Id.  In light of the veteran's failure to 
appear for his scheduled examination, without good cause 
shown, and that the question of entitlement to an increased 
evaluation for an increased rating for PTSD cannot be 
answered without a current VA examination, the claim is 
denied. 


ORDER

The claim of service connection for a hearing disability of 
the right ear is denied.  

An increased rating for the service-connected residuals of a 
right biceps muscle injury is denied.  

The claim for an increased rating for the service-connected 
PTSD is denied.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals



 

